 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Allianz Life Insurance Company of North
America,                                     Case No. 0:18-cv-02209-WMW-
HB
                          Plaintiff,

v.

Kathy D. Ryan, in her capacity as Trustee
of The Brody Family Trust, and Lake
Forest Bank & Trust Company, N.A.,

                           Defendants.


Lake Forest Bank & Trust Company, N.A.,

                           Crossclaimant,

v.


Kathy D. Ryan, in her capacity as Trustee
of The Brody Family Trust,

                           Crossclaim-Defendant.


(caption continued)
 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 2 of 11




Lake Forest Bank & Trust Company, N.A.,

                           Third Party Plaintiff,

v.


Kathy D. Ryan, an individual,
and Michael Diyanni, in his capacity as
Trustee of The Kathy Ryan Irrevocable Trust, dated March 26, 2016

                           Third Party Defendants.



               RULE 26(f) REPORT OF DEFENDANT,
     CROSSCLAIM-DEFENDANT, AND THIRD PARTY DEFENDANT
     KATHY D. RYAN, INDIVIDUALLY AND IN HER CAPACITY AS
            TRUSTEE OF THE BRODY FAMILY TRUST

       The pretrial conference in this matter is scheduled for November 26, 2018,
before United States Magistrate Judge Hildy Bowbeer in Room 632, Warren E.
Burger Federal Building and U.S. Courthouse, 316 North Robert Street, St. Paul,
Minnesota 55101.

DESCRIPTION OF CASE

      1. Concise Factual Summary of Plaintiff’s Claims;

      2. Concise Factual Summary of Defendant’s claims/defenses;

       Ryan denies that this Court has personal jurisdiction over her; she has
also pled improper venue and forum non conveniens. [See Doc. No. 22.] Ryan
has scheduled a hearing before Judge Wright on January 29, 2019, on her
motion to transfer and will be filing moving papers in accordance with LR 7.1.
Ryan respectfully does not intend to actively participate in litigation on the
merits in this Court unless and until her motion to transfer is denied.
Accordingly, Ryan respectfully requests that the Court cancel the November
26, 2018, Pretrial Conference and stay litigation on the merits until the Court




                                         2
    CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 3 of 11



rules on Ryan’s motion. 1 Once the Court rules, Ryan intends to fully
cooperate in litigation on the merits, including case scheduling, in the
applicable forum.

        2. Statement of Jurisdiction (including statutory citations);

       Ryan denies that this Court has personal jurisdiction over her; she has
also pled improper venue and forum non conveniens. [See Doc. No. 22.] Ryan
has scheduled a hearing before Judge Wright on January 29, 2019, on her
motion to transfer and will be filing moving papers in accordance with LR 7.1.
Ryan respectfully does not intend to actively participate in litigation on the
merits in this Court unless and until her motion to transfer is denied.
Accordingly, Ryan respectfully requests that the Court cancel the November
26, 2018, Pretrial Conference and stay litigation on the merits until the Court
rules on Ryan’s motion. Once the Court rules, Ryan intends to fully
cooperate in litigation on the merits, including case scheduling, in the
applicable forum.

        3. Summary of Factual Stipulations or Agreements;

        5. Statement of whether jury trial has been timely demanded by any party;

        6. Statement of whether all process has been served;

        7. If applicable, a list of all insurance carriers/indemnitors, including limits
        of coverage of each defendant or statement that the defendant is self-
        insured; and

        8. If the parties would like the case resolved under the Rules of Procedure
        for Expedited Trials of the United States District Court for the District of
        Minnesota, a statement of the parties’ agreement to that effect.

CLASS CERTIFICATION MOTION (if applicable)

        1. Plaintiff(s) shall file their motion for class certification on or before
        _____________________.


1
  Ryan also notes that on November 14, 2018, Defendant Lake Forest Bank
filed an amended pleading that added a new party to the case, Michael
Diyanni. The Court issued a summons as to Diyanni today, November 19,
2018. [Doc. No. 29.] Ryan is without knowledge as to whether Diyanni has
been served or has been notified of the November 26 Pretrial Conference.

                                             3
 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 4 of 11



       2. Defendant(s) shall file papers in opposition on or before
       _______________.

       3. Plaintiff(s’) reply shall be filed on or before
       _________________________.

DISCOVERY

        Pursuant to Fed. R. Civ. P. 26(f), the parties must prepare a discovery plan
that is designed to maximize the efficiency of pretrial case preparation. The parties
must review and address each of the matters set forth in Fed. R. Civ. P. 6(f)(3)(A)-
(F) and design a discovery plan that is appropriate and proportionate to the case.
The Court expects counsel and parties to cooperate in the development and
implementation of the discovery plan, and refers the parties to the Sedona
Conference Cooperation Proclamation (2008) (copy attached).

       The details of the discovery plan should be set forth in this Report. The
following discovery schedule and limitations are intended to guide the parties and
should be useful in the ordinary case; however, the parties are encouraged to reach
agreement on, and suggest to the Court, a discovery plan that takes into account
the unique circumstances of the individual case. To the extent the parties cannot
reach agreement on any particular item, they should set forth their separate
positions in this section so that they can be discussed at the Pretrial Conference.

FACT DISCOVERY

       The parties recommend that the Court establish the following fact discovery
deadlines and limitations:

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

       1. The parties must make their initial disclosures required by Rule 26(a)(1)
       on or before ____________________________. If the parties plan to
       disclose documents by describing them by category and location, they will
       exchange copies of the documents themselves on or before
       ________________________.

       2. Fact discovery procedures shall be commenced in time to be completed
       on or before _______________________. The parties will discuss whether
       an interim date for the substantial completion of document production


                                           4
CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 5 of 11



    should be set to facilitate the scheduling and taking of depositions. If so,
    document production should be substantially complete by
    ______________________.

    3. The parties do / do not believe that discovery should be conducted in
    phases or limited to or focused on certain issues or certain sources before
    others. (If so, describe.)

    4. The parties propose that the Court limit the use and number of discovery
    procedures as follows:

           a) No more than a total of _____ interrogatories, counted in
              accordance with Rule 33(a), shall be served by each side.

           b) No more than _____ document requests shall be served by each
              side. The parties understand that objections to document
              requests must meet the requirements of Rule 34(b)(2)(B) as
              amended effective December 1, 2015.

           c) No more than _____ requests for admissions shall be served by
              each side.

    5. No more than ____ Rule 35 Medical Examinations shall be taken by
    Defendant and completed by ___________________.

    6. No more than _____ depositions, excluding expert witness depositions,
    shall be taken by either side.

    7. Where appropriate, the parties are encouraged to discuss possible
    additional agreements concerning limitations on the number and/or length
    of depositions, procedures for noticing and taking Rule 30(b)(6) depositions,
    the arrangements that may be needed for depositions taken outside the U.S.
    and/or in a language other than English, and other issues that, if addressed
    early, could make deposition discovery more cost-effective and avoid
    costly and time-consuming disputes.

    The parties have reached the following additional agreements concerning
    the taking of depositions: ______________________________.

    8. The parties have agreed upon the following additional limitations on
    discovery procedures: _________________________________.

    9. Other discovery issues.


                                       5
CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 6 of 11




         a) Discovery of Electronically Stored Information. The parties have
         discussed issues about preservation, disclosure, production, or
         discovery of electronically stored information, as required by Fed. R.
         Civ. P. 26(f), and request the Court to include the following
         agreement in the scheduling order: __________________________.

         NOTE: If it appears there will be significant electronic discovery,
         the parties should agree upon and attach to this Report an
         Electronically Stored Information (“ESI”) Protocol, identifying any
         differences in position between the parties that should be addressed
         at the Pretrial Conference. The Court refers counsel to “Discussion
         of Electronic Discovery at Rule 26(f) Conferences: A Guide for
         Practitioners,” developed by the Federal Practice Committee, to help
         attorneys and parties prepare for a meaningful discussion of
         electronic discovery issues early in the litigation. The Guide is
         available on the Court’s website under the Court Forms tab, in the
         “Pretrial, Discovery, and Trial Forms” section.

         b) Claims of Privilege or Work Product Protection. The parties have
         discussed issues about claims of privilege and of protection as
         attorney work-product or trial preparation materials, as required by
         Fed. R. Civ. P. 26(f), including whether the parties agree to a
         procedure to assert these claims after production, or have reached
         any other agreements under Fed. R. Evid. 502. As a result of those
         discussions, the parties:

                i) Do / do not request the Court to include the following
                agreement in the scheduling order:

                The parties agree to follow the procedure set forth in Fed. R.
                Civ. P. 26(b)(5)(B) regarding information produced in
                discovery that is subject to a claim of privilege or protection
                as trial-preparation material. Pursuant to Fed. R. Evid. 502,
                the inadvertent production of any documents in this
                proceeding shall not constitute a waiver of any privilege or
                protection applicable to those documents in any this or any
                other federal or state proceeding.

                ii) Do / do not request the Court to include the following
                agreement in the scheduling order:

                Unless otherwise ordered, the parties are not obligated to


                                     6
 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 7 of 11



                     include on their privilege logs documents, communications,
                     or other materials that came into existence on or after the date
                     that Plaintiff’s first complaint was filed in this action.
                     Privilege logs must be provided by the producing party [on or
                     before ______________________] OR [within _____ days of
                     the production from which documents were withheld].

              If the parties have not agreed to the foregoing language, and/or have
              reached other or additional agreements concerning the process for
              handling privileged or work product information and wish them to
              be incorporated into the Pretrial Scheduling Order, those agreements
              should be set forth here:
                      _________________________________________________.

EXPERT DISCOVERY

(In class action cases, indicate separately whether pre-class certification experts
will be needed and provide the following information for disclosure as to such
experts as well.)

      The parties anticipate that they will/will not require expert witnesses at trial,
and propose that the Court establish the following plan for expert discovery:

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

       1. Each side may call up to ____ expert witnesses. Each party may take one
       deposition per expert.

       2. Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A)
       and the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
       written report prepared and signed by the expert witness) and the full
       disclosures required by Rule 26(a)(2)(C), shall be made as follows:

              a) Identities by Plaintiff on or before _________________________.
              Disclosures by Plaintiff on or before _________________________.

              b) Identities by Defendant on or before________________________.
              Disclosures by Defendant on or before _______________________.

              d) Rebuttal identities and disclosures on or before______________.


                                          7
 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 8 of 11




       3. Expert discovery, including depositions, shall be completed by
       _________.

NON-DISPOSITIVE MOTION DEADLINES

      The parties propose the following deadlines for filing non-dispositive
motions:

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

       1. Except as provided in paragraph 4 below, all motions that seek to amend
       the pleadings or to add parties must be filed and served on or before
       ________________________.

       2. All motions that seek to amend the pleadings to include punitive
       damages, if applicable, must be filed and served on or before
       _____________________.

       3. Except as provided in paragraph 4 below, all non-dispositive motions
       and supporting documents, including those that relate to fact discovery,
       shall be filed and served on or before _____________________________.
       [NOTE: Absent unusual circumstances, this date should be no more than
       two weeks following the close of fact discovery.]

       4. All non-dispositive motions and supporting documents that relate to
       expert discovery shall be filed and served on or before
       ______________________.
       [NOTE: Absent unusual circumstances, this date should be no more than
       two weeks following the close of expert discovery.]

       5. The parties do / do not propose that a party be required to request an
       informal telephone conference with the Court before filing any formal
       discovery motion.

PROTECTIVE ORDER

        If either party believes a Protective Order is necessary, the parties shall
jointly submit a proposed Protective Order, identifying any terms on which the
parties disagree so they can be discussed in connection with the pretrial conference.


                                         8
 CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 9 of 11



PLEASE NOTE: The Court has recently revised its suggested protective order
form and the parties are encouraged to consult that form in preparing a proposed
protective order for entry by the Court
(http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective-
Order-Form.pdf or http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-
for-Protective-Order-Form.docx). No protective order may include language
purporting to obligate the Court or the office of the Clerk of Court to destroy or
return confidential documents to the parties after the conclusion of the case. The
parties are further directed to Magistrate Judge Bowbeer’s Practice Pointers and
Preferences with regard to this topic (copy attached). The parties are also
reminded that their Stipulation for Protective Order must be filed in CM/ECF and
a Word version of the document must be e-mailed to the chambers e-mail box.

DISPOSITIVE MOTION DEADLINES

       The parties do / do not believe that expert discovery must be completed
before dispositive motions are filed. The parties recommend that all dispositive
motions be filed and served (and heard, depending on District Judge assigned) on
or before ________________________.

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

SETTLEMENT

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

      1. The parties must conduct a meaningful discussion about possible
      settlement before the initial pretrial conference, including a written demand
      by the Plaintiff(s) and a written response by each Defendant. The parties
      must also discuss whether private mediation or an early settlement
      conference with the Court (or another form of alternative dispute
      resolution) would be productive and, if so, when it should occur and what
      discovery, if any, would be necessary to conduct before such a conference.

      The results of that discussion, including any proposals or recommendations,
      are as follows: _______________________________________________.



                                         9
CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 10 of 11



      2. Each party will email to Magistrate Judge Bowbeer’s chambers, no later
      than one (1) week before the pretrial conference, a confidential letter of no
      more than three (3) pages, setting forth such additional, confidential
      information about the party’s interest in settlement or possible settlement
      proposals as may be of assistance to Magistrate Judge Bowbeer in planning
      or furthering early settlement efforts. PLEASE NOTE: This confidential
      letter should not advance arguments or positions on issues that may come
      before Magistrate Judge Bowbeer for ruling.

      3. The Court will discuss this topic with the parties at the pretrial
      conference and will set a date for an early settlement conference or for a
      status conference to determine when the case will be ready for a productive
      settlement conference.

TRIAL

       Ryan respectfully requests that the Court stay litigation on the merits
until the Court rules on Ryan’s motion to transfer. Once the Court rules,
Ryan intends to fully cooperate in litigation on the merits, including case
scheduling, in the applicable forum.

      1. Trial by Magistrate Judge:

         The parties have / have not agreed to consent to jurisdiction by the
         Magistrate Judge pursuant to Title 28, United States Code, Section
         636(c). (If the parties agree, the consent form, signed by both parties,
         should be filed with the Clerk of Court.) Please note that if the parties
         consent to magistrate judge jurisdiction, all proceedings, including trial
         by jury, if any, will be before the magistrate judge assigned to the case.

      2. The parties agree that this case will be ready for trial on
         _______________. The anticipated length of the (bench/jury) trial is
         ____ days.




                                        10
CASE 0:18-cv-02209-WMW-HB Document 32 Filed 11/19/18 Page 11 of 11




Dated: November 19, 2018         Respectfully submitted,

                                 s/John H. Goolsby
                                 John H. Goolsby, #0320201
                                 GOOLSBY LAW OFFICE, LLC
                                 475 Cleveland Ave. N, Suite 212
                                 Saint Paul, MN 55104
                                 Telephone: (651) 646-0153
                                 jgoolsby@goolsbylawoffice.com
                                 Attorney for Kathy D. Ryan, in her
                                 capacity as Trustee of The Brody
                                 Family Trust, and Kathy D. Ryan, an
                                 individual




                                11
